DETAILED ACTION
1.	Claims 1-4 and 6-13 of U.S. Application 16/834869 filed on February 2, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, see pages 5-8, filed February 2, 2022, with respect to the amended claim 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Watanabe (U.S. PGPub No. 20100303648) in which Watanabe teaches the amended features of an outer face (see annotated fig. 3 below) of the casing (2, 9, 40) forming part of the first housing (see annotated fig. 3 below) and the second housing (see annotated fig. 3 below) (Abstract; ¶ 57 to ¶ 66); said second part (see annotated fig. 3 below) being formed at least in part by a set-back (40) of the outer face of the casing (2, 9, 40);-2-Appln No. 16/834,869Amdt date February 2, 2022 Reply to Office action of September 2, 2021and wherein the outer face has a first surface section (see annotated fig. 3 below) and the set-back (40) comprises a second surface section (see annotated fig. 3 below) transverse to the first surface section (see annotated fig. 3 below), and wherein the second surface section (see annotated fig. 3 below) forms part of the second housing (see annotated fig. 3 below) (Abstract; ¶ 57 to ¶ 66) (see below for complete rejection).

	Claim Objections
4.	Claims 1, 3, 4, 9, 11 and 12 are objected to because of the following informalities:  
Claim 1, line 13, “the second casing part” should be -- the second part --.
Claim 3, lines 1 and 2, “the second casing part” should be -- the second part --.
Claim 4, line 1, “said first connector” should be -- said first outer connector --.
Claim 4, line 2, “the first casing part” should be -- the first part --.
Claim 4, line 3, “the set back point” should be -- a set back point --.
Claim 9, line 2, “the second casing part” should be -- the second part --.
Claim 11, line 2, “the first casing part and the second casing part” should be -- the first part and the second part --.
Claim 12, lines 2-3, “the first casing part and the second casing part” should be -- the first part and the second part --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (Watanabe) (U.S. PGPub No. 20100303648).
	Regarding claim 2, Watanabe teaches (see figs. 3 and 4 below) an inverter usable on-board an automobile vehicle (title, Abstract, ¶ 1, ¶ 2), comprising: 
power components (such as semiconductor switch devices, driving circuits, cpu, etc. see ¶ 62; ¶ 63) configured to convert DC electrical energy into AC electrical energy to supply an electric motor (3) on board a vehicle (Abstract; ¶ 62; ¶ 63; ¶ 58; ¶ 3); 
a casing (2, 9, 40) housing the power components of the inverter (20) and comprising: a first part (see annotated fig. 3 below) forming a first housing, housing said power components (35, 36, 37), and a second part (see annotated fig. 3 below) forming a second housing, housing filtering components configured to filter DC electrical energy supplied to the power components; an outer face (see annotated fig. 3 below) of the casing (2, 9, 40) forming part of the first housing (see annotated fig. 3 below) and the second housing (see annotated fig. 3 below) (Abstract; ¶ 57 to ¶ 66); 
said second part (see annotated fig. 3 below) being formed at least in part by a set-back (40) of the outer face of the casing (2, 9, 40);-2-Appln No. 16/834,869Amdt date February 2, 2022 Reply to Office action of September 2, 2021and wherein the outer face has a first surface section (see annotated fig. 3 below) and the set-back (40) comprises a second surface section (see annotated fig. 3 below) transverse to the first surface section (see annotated fig. 3 below), and wherein the second surface section (see annotated fig. 3 below) forms part of the second housing (see annotated fig. 3 below) (Abstract; ¶ 57 to ¶ 66).
Regarding claim 13/2, Watanabe teaches (see figs. 3 and 4 below) an electric motor (3) configured to be driven by said inverter (20) (Abstract; ¶ 2; ¶ 57 to ¶ 59; ¶ 61).

    PNG
    media_image1.png
    556
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    634
    media_image2.png
    Greyscale

Allowable Subject Matter
7.	Claims 1, 3, 4 and 6-12 are allowed.
Regarding claim 1 is allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the second casing part (120) further comprises a second outer connector (129) configured to connect the inverter (200) with an electrical charger (see figs. 1, 2 and 4  below) -- in the combination as claimed.

    PNG
    media_image3.png
    400
    545
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    720
    571
    media_image4.png
    Greyscale

Claims 3, 4 and 6-12 are allowed due to dependence on claim 1.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834